UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                            03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                    JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Thomas Burnett, Sr., et al., v. The Islamic Republic oflran et al., 15 Civ. 9903 (GBD) (SN)

   It is,   ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netburn's February 7, 2020, Report and Recommendation (the "Report"), recommending that this

Court grant Plaintiffs' motion and recommending the amounts in which each plaintiff should be

awarded pain and suffering damages (Report ECF No. 5888 at 15-16) is adopted; Plaintiffs'

Motion for Final Judgments (ECF No. 5760) is granted; it is

   ORDERED that the Burnett Plaintiffs identified in the attached Exhibit A are awarded

judgments for pain and suffering as set forth in Exhibit A; and it is

   ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

   ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages may submit in later stages applications for punitive, economic, and/or other damages

awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020



                            BY:
EXHIBIT A
1    Yvonne Veronica Abdool     $5,000,000
2    Ingrid Alleyne-Robertson   $5,000,000
3        Frances Berdan         $7,000,000
4        Deborah E. Berk        $7,000,000
5      Michael P. Brodbeck      $7,000,000
6       Boris Bronshteyn        $5,000,000
7      Sharron L. Clemons       $5,000,000
8      Flory H. Danish, Jr.     $5,000,000
9      Michael T. Dempsey       $5,000,000
10       John Drapas, Jr.       $7,000,000
11     Hernando Fernandez       $7,000,000
12       Paul E. Gonzales       $12,000,000
13       Ruben Gordillo         $5,000,000
14       Rafael Gudmuch         $5,000,000
15         Robert Hall          $7,000,000
16      David J. King, Jr.      $10,000,000
17       Evelyn A. Lugo         $5,000,000
18      Antonio Quinones        $7,000,000
19       Joseph Rotondi         $5,000,000
20        Glenn Savery          $7,000,000
21     Barbara M. Williams      $5,000,000
